Case: 12-30229     Document: 00511960402         Page: 1     Date Filed: 08/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 17, 2012
                                   No.12-30229
                                USDC No. 3:11-CV-114                       Lyle W. Cayce
                                                                                Clerk

CARNELLA M. MARKS,

                                                  Plaintiff-Appellant

v.

WAYNE EDWARDS; ROBERT RACHAL; SHERIFF COX; MAJOR JENKINS,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                       for the Western District of Louisiana


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Carnella M. Marks, Louisiana prisoner # 300215, proceeding pro se and
in forma pauperis (IFP), filed a civil rights complaint against officials at the
Louisiana Transitional Center for Women, alleging constitutional violations and
a violation of the Americans with Disabilities Act. The district court dismissed
the complaint as frivolous and for failure to state a claim. The court also denied
Marks leave to proceed IFP on appeal, certifying that the appeal was not taken




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30229    Document: 00511960402       Page: 2   Date Filed: 08/17/2012

                                   No. 12-30229

in good faith for the reasons stated in the court’s prior rulings. Marks now
moves this court for leave to proceed IFP.
      Marks’s motion constitutes a challenge to the district court’s certification
that the appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). This court’s inquiry into a litigant’s good faith “is limited to
whether the appeal involves legal points arguable on their merits (and therefore
not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation omitted). “When the prisoner opts to challenge the certification
decision, the motion must be directed solely to the trial court’s reasons for the
certification decision.” Baugh, 117 F.3d at 202.
      Neither Marks’s IFP motion nor her supporting brief addresses in any
meaningful way the district court’s certification decision or the merits of her
claims. She makes only a conclusory assertion that she is appealing in good
faith. Accordingly, Marks has failed to address the district court’s certification
reasons and to show that her proposed appeal raises a nonfrivolous issue, as she
is required to do. See Baugh, 117 F.3d at202. Marks’s IFP motion is DENIED,
and her appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2; Baugh, 117
F.3d at 202 n.24.
      The district court’s dismissal of Marks’s suit and this court’s dismissal of
Marks’s appeal as frivolous each counts as a strike for purposes of § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).                Marks is
CAUTIONED that if she accumulates three strikes, she will not be allowed to
proceed IFP in any civil action or appeal filed while she is incarcerated or
detained in any facility unless she is under imminent danger of serious physical
injury. See § 1915(g).




                                         2